Citation Nr: 1548921	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  15-28 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  That decision denied entitlement to service connection for PTSD, to individual unemployability, and to non-service-connected pension.  Jurisdiction for the Veteran's claims file has been transferred to the RO in Albuquerque, New Mexico.   
  
In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

At his hearing, the Veteran testified that it was his impression that his October 2014 Notice of Disagreement pertained to both the denial of service connection for PTSD and the non-service-connected pension.  Hearing Transcript at pages 2 and 15.  In August 2015, the RO issued a Statement of the Case that addressed the Veteran's claim for PTSD, but not his denial of entitlement to a non-service-connected pension.  Under these circumstances, the Board must remand, rather than refer, the pension claim back to the RO to issue a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).         

The Board notes that the Veteran's claim was certified to the Board as only entitlement to service connection of PTSD.  However, the July 2014 VA examiner diagnosed the Veteran with other acquired psychiatric disorders, including substance/medication induced-depressive disorder and substance/medication induced-anxiety disorder, and noted that other mental health diagnoses might be considered for the Veteran once he is clean and sober of all substances for a substantial amount of time.  Accordingly, the Board has characterized the service connection issue on appeal more broadly than did the RO, as a claim involving an acquired psychiatric disorder, as opposed to the more specific PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a veteran makes a claim, the veteran is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the VBMS claims file or are irrelevant to the issue on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's claim for an acquired psychiatric disorder.

The July 2014 VA examiner determined that the Veteran's alleged stressors do not meet the criteria to support a diagnosis of PTSD.  In a September 2014 addendum opinion, the VA examiner found that the Veteran also does not meet the criteria for a diagnosis of  PTSD due to military sexual trauma.  However, the July 2014 VA examiner did diagnose the Veteran with substance/medication induced-depressive disorder, substance/medication induced-anxiety disorder, cannabis use disorder-in early remission, and stimulant use disorder-in early remission.  The examiner also noted that other mental health diagnoses might be considered for the Veteran once he is clean and sober of all substances for a substantial amount of time (e.g., a minimum of six months to a year).

At his October 2015 Board hearing, the Veteran testified that he has been sober from all illegal, illicit drugs for just a little over one year.  Hearing Transcript at page 12.

In light of this lay evidence and the July 2014 VA examiner's opinion that other mental health diagnoses might be considered for the Veteran once he is clean and sober of all substances for a substantial period, the Board is of the opinion that a new VA examination, including a medical opinion, would be helpful in resolving the issues raised by the instant appeal.  Therefore, this case is remanded for a VA examination to identify the Veteran's current acquired psychiatric disorders and a medical opinion regarding whether such disorders are etiologically related to the Veteran's service.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).        

VA's duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  At his October 2015 Board hearing, the Veteran testified that he saw a private physician, Dr. D., in Dallas, Texas who diagnosed the Veteran in 2010 with attention deficit hyperactivity disorder (ADHD) and depression with anxiety.  Hearing Transcript at page 11.  Accordingly, on remand, the Veteran should be requested to provide an authorization to allow VA to obtain records from Dr. D.

All relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Board notes that the Veteran has received VA treatment in Fort Worth, Texas; Deming, New Mexico; and Silver City, New Mexico.  Hearing Transcript at 12.    
    
As explained in the introduction, the RO has not yet issued a statement of the case addressing the Veteran's claim for a non-service-connected pension.  Thus, the Board must remand this issue for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of such issue.  38 U.S.C.A. § 7105 (West 2014); Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided treatment to him for any mental health disorder.  The Veteran is to be requested to provide an authorization for Dr. D. in Dallas, Texas who provided treatment to the Veteran in 2010.   Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  Obtain all VA treatment records that have not been obtained already.  The Board notes that the Veteran has received VA treatment in Fort Worth, Texas; Deming, New Mexico; and Silver City, New Mexico.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Undergo appropriate efforts to verify the Veteran's claimed stressors of search and rescue efforts for a downed helicopter in about January 1990, and a robbery in April 1990 by one of the ship's officers that occurred at gunpoint which occurred while the Veteran was aboard the USS SAGINAW (LST 1188).

3.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist to determine the nature and etiology of any current acquired psychiatric disorders.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough evaluation and interview of the Veteran, the VA examiner is asked to address and offer an opinion concerning the following:  

Identify all acquired psychiatric disorders from which the Veteran currently suffers.

(a) If the Veteran is diagnosed with PTSD, is it at least as likely as not (a 50 percent or greater probability) that the Veteran has a diagnosis of PTSD that is caused by or etiologically related to events in service as described by the Veteran?  The examiner is to consider and discuss the following stressors that the Veteran has alleged occurred while he was stationed onboard USS SAGINAW (LST 1188):  (a) military sexual trauma in about July 1989; (b) events in the Persian Gulf in about January 1990 including standing mine watch, search and rescue efforts for a downed helicopter, and being claustrophobic in quarters and wearing a gas mask; and (c) a robbery in April 1990 by one of the ship's officers that occurred at gunpoint.  The examiner is to consider and discuss three Buddy Statements submitted in August 2015.    

Please specifically identify the particular stressor(s) upon which the diagnosis is predicated.

(b) For each diagnosed acquired psychiatric disorder other than PTSD, is it at least as likely as not (a 50 percent or greater probability) that such acquired psychiatric disorder is caused by or etiologically related to events in service as described by the Veteran?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.
    
4.  After the foregoing development has been completed, readjudicate the merits of the claim seeking entitlement to service connection for an acquired psychiatric disorder to include PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

5.  In response to the Veteran's October 2014 Notice of Disagreement, take all indicated action pursuant to 38 U.S.C.A. § 7105 in order to furnish the Veteran and his representative a fully responsive statement of the case relating to the issue of entitlement to non-service-connected pension.  Only if the Veteran perfects a timely appeal should this matter be certified and returned to the Board, and after any necessary development has been completed.   


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




